DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I in the reply filed on 07/05/2022 is acknowledged. 
Claims 16-20 are withdrawn from consideration as being drawn to a nonelected invention. 
Claims 1-15 are currently pending in the application and examined on the merits

Claim Objections
Claims 3 and 6-7 objected to because of the following informalities:  
Claims 3 and 6-7 recite “partial sulfated sodium cellulose sulfate.” Applicant is advised to correct “partial” to “partially” to make the claims grammatically correct. Support for this change in the specification is in para. 0023.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9 recite Schwann Cells “disposed about or in the scaffold.” It is unclear how “disposed about” is different than “in the scaffold” in terms of scaffold seeding. Furthermore, “disposed about” does not have a definition in the specification and thus the metes and bounds of the invention are unclear.
Claim 15 recites that “the scaffold further includes a cross-linked conduit to improve hydrolytic stability.”  As the claim recites to “further include” it would read on a conduit being additionally added to the scaffold. However, the specification seems to indicate that the conduit is the scaffold itself (para. 0017). Additionally Fig. 6 pictures “conduits” are pictured, meaning that the scaffold is in a tube form from being molded and crosslinked and para. 0047 defines “conduit” as a rolled scaffold. 
Additionally, it is unclear what the term “improve hydrolytic stability” is directed towards, whether it is the entire scaffold conduit or the fibers. For the purpose of examination, it is interpreted based on para. 0047, wherein the conduit’s hydrolytic stability is improved. “
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shakhbazau (J Mater Sci: Mater Med (2014) 25:1979–1989) in view of Huang et al. (Tissue Engineering A 22 (17-18): 1011-1021; IDS Reference filed 12/19/2019; full version provided).
Regarding claim 1-7, Shakhbazu teaches an aligned GAG mimetic scaffold for nerve regeneration wherein the GAG mimetic scaffold is comprised of chondroitin-6-sulfate and Schwann cells are seeded onto the scaffold (Abstract; p. 1980, 1st paragraph; p.1984, 2nd col., last para.). Furthermore, Schwann cells produce a favorable environment for axonal regrowth (i.e. stimulate axonal growth) (p. 1984, 1st paragraph).  
However, Shakbazu does not explicitly teach the utilization of a partially sulfated sodium cellulose sulfate wherein the 6th glucose is sulfated. 
Huang et al. teach a gelatin scaffold comprising partially sulfated cellulose sulfate, a GAG mimetic, having a similar level and spatial distribution of sulfates as chondroitin-6-sulfate (Abstract; p.1011, 2nd column; p. 1012; Fig. 1). 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to use the partially sulfated cellulose sulfate of Huang et al. in place of the chondroitin-6-sulfate in the aligned GAG mimetic scaffold of Shakhbazu et al. with a reasonable expectation of success. Huang et al. teaches that chondroitin-6-sulfate is not ideal for use in cost-effective treatment and that cellulose sulfate is a biocompatible alternative which mimics the structure of the naturally occurring GAG (p. 1011, last paragraph; p. 1012, 1st paragraph).
Regarding claim 7, Huang et al. teach that the sulfate group is on the sixth position of the glucose unit to mimic CSC (p. 1012, 1st column).
Regarding claim 11, although these references do not teach that the sulfation influences neurite growth, this limitation does not add a structural limitation to the composition. Thus as the composition is the same as what is claimed, the composition’s sulfation would inherently influence neurite growth.
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date. 


Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shakhbazau (supra) in view of Huang et al. (supra) as applied to claims 1-7 and 11 above, and in further view of Huang2 (Tissue Eng Regen Med 2018; 12: e592–e603; Published online 28 March 2017), Tabesh et al. (Neurochemistry International 54 (2009) 73–83), Sulaiman (NEURAL REGENERATION RESEARCH 11(10): 1549-1552), and Gnavi et al. (Int. J. Mol. Sci. 2015, 16, 12925-12942).
As discussed above, the references Shakbazu et al. in view of Huang et al. provide teachings for a partially sulfated sodium cellulose GAG mimetic scaffold comprising Schwann cells for nerve repair which mimics the native ECM of the spinal cord. 
However, these references do not each utilizing a fully sulfated sodium cellulose sulfate with 3 sulfate groups.
Regarding claims 8, 9, and 13, Huang2 teaches making crosslinked GAG mimetic scaffolds utilizing fully sulfated cellulose sulfate (Abstract, p. e592). The scaffolds are made via electrospinning (p. e592). The R groups which contain sulfates are on the 2nd, 3rd and 6th glucose (p. 593)
It would be obvious to one of ordinary skill in the art to substitute the partially sulfated sodium cellulose sulfate of Shakhbazu et al. and Huang et al. for a fully sulfated sodium cellulose sulfate as taught by Huang2 with a reasonable expectation of success. An artisan would be motivated to substitute these components as Huang2 teaches that tgf-beta1 has an affinity for over-sulfated polysaccharides (p. 602, 1st paragraph) and Tgf-beta1 increases axonal regeneration when influencing Schwann cells (Sulaiman; p. 1551, 2nd column).
Regarding claim 10, Shakhbazu does not teach that the scaffold is fabricated using an electrospinning technique.
Huang2 teaches that gelatin-GAG mimetic scaffolds comprising sodium cellulose sulfate are electrospun (Abstract).
It would be obvious to one of ordinary skill in the art to utilize an electrospinning technique in order to fabricate the scaffolds as taught by Huang et al. and Shakhbazu with a reasonable expectation of success. Both Huang et al. and Huang2 teach utilizing electrospinning to form their gelatin and cellulose sulfate scaffolds (Abstracts). An artisan would be motivated to utilize an electrospinning technique as Tabesh et al. teaches that electrospun nanofibers are excellent supports for tissue engineering and are beneficial as they can be tailored to the Schwann cell dimension (p. 82)
Regarding claims 12, and 14, Shakhbazu does not teach scaffold thickness is 0.2mm, gelatin or the amount of gelatin utilized. 
However, regarding claim 12, Huang2 shows that the electrospun scaffolds can have a thickness of 0.25 mm ± 0.05 mm. (i.e. about 0.2 mm) (p. 593, 2nd column) and Gnavi et al. teaches that the speed of electrospinning influences the diameter of the fibers (p. 12928).  Tabesh et al. emphasizes the optimization ability of electrospun fibers for Schwann cells in order to tailor to necessary dimensions (p. 82). It would be obvious to obtain a thickness of about 0.2mm for the scaffold of Shakhbazu et al. with a reasonable expectation of success.
Regarding claim 14, Huang2 teaches that gelatin is added to the cellulose sulfate in order to produce the scaffolds (p. 593). Huang2 teaches that the concentration of fully sulfated cellulose sulfate in the scaffolds are 0.1% and 1% and 5% with varying fiber diameters (Table 3). Furthermore, Gnavi et al. utilizes gelatin in their electrospun fiber aligned scaffold as a support for Schwann cells as it has advantages in comparison to collagen such as  biocompatibility, biodegradability and the gelatin does not induce immune rejection problems, maintaining molecular cues that may regulate cell behavior (p. 12926, 2nd to last paragraph).
It would be obvious to one of ordinary skill in the art to substitute the collagen of Shakhbazu with the gelatin of Huang2 with a reasonable expectation of success. An artisan would be motivated to substitute these components as Gnavi et al. teaches that gelatin has advantages in comparison to collagen such as biocompatibility, biodegradability and the gelatin does not induce immune rejection problems, maintaining molecular cues that may regulate cell behavior (p. 12926, 2nd to last paragraph). 
Furthermore, it would be obvious to obtain a concentration of 0.25% cellulose sulfate via an addition of gelatin at a ratio of 80:20 with a reasonable expectation of success as it is a case of routine optimization. Huang2 shows that scaffolds can be made by concentrations of fully sulfated cellulose at 0.1%, 1% and 5% and therefore it would be obvious to one of ordinary skill in the art to optimize the concentration of CSC and gelatin. 
It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 
The adjustment of particular conventional working conditions (e.g., thickness of electrospun construct or ratio of gelatin to fully sulfated cellulose sulfate) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date. 



Claim 15 is rejected under rejected under 35 U.S.C. 103 as being unpatentable over Shakhbazu et al. (supra) in view of Huang et al. (supra)as applied to claims 1-7 and 11 above and in further view of Hinuber (2014. Acta Biomaterialia 10(5): 2086-2095)
As discussed above, the references Shakbazu et al. in view of Huang et al. provide teachings for a partially sulfated sodium cellulose GAG mimetic scaffold comprising Schwann cells for nerve repair which mimics the native ECM of the spinal cord. 
Regarding claim 15, these references do not teach the scaffold further comprising a crosslinked conduit to improve hydrolytic stability in a physiological condition. As discussed earlier, claim 15 is interpreted as the crosslinked scaffold being formed into a conduit shape.
	Hinuber et al. teaches that nerve guidance conduits/tubes maintain mechanical strength when subjected to hydrolytic degradation upon implantation of the conduits/tubes (i.e. physiological conditions) (Abstract; p. 2086, 1st column). The nerve guidance conduits provides support to the Schwann and neuronal cells (p. 2087, 1st column). The maintenance mechanical strength when subjected to hydrolytic degradation is interpreted as an improvement to the hydrolytic stability. 
	It would have been obvious to one of ordinary skill in the art to modify the scaffold seeded with Schwann cells for the purpose of axonal regeneration of Shakbazu et al. in view of Huang et al. via making it a crosslinked conduit as taught by Hinuber et al. in order to improve hydrolytic stability in a physiological condition with a reasonable expectation of success. An artisan would be motivated to modify the scaffold to a conduit as nerve conduits provide support to the Schwann and neuronal calls (p. 2087, 1st column).
Therefore the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632